                                                     Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 1 of 8

                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                    Don Bivens (admitted pro hac vice)
                                                5   (AZ Bar No. 005134)
                                                    Donald L. Gaffney (admitted pro hac vice)
                                                6   (AZ Bar No. 005717)
                                                    SNELL & WILMER L.L.P.
                                                7   One Arizona Center, Suite 1900
                                                    400 East Van Buren Street
                                                8   Phoenix, AZ 85004-2202
                                                    Telephone: (602) 382-6000
                                                9   Facsimile: (602) 382-6070
                                                    Email: dbivens@swlaw.com
                                               10          dgaffney@swlaw.com
                                               11   Attorneys for Plaintiff
                                               12
                                                                         IN THE UNITED STATES DISTRICT COURT
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13
                                                                              EASTERN DISTRICT OF CALIFORNIA
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14
                          L.L.P.




                                                    SOLARMORE MANAGEMENT
                                               15   SERVICES, INC., a California corporation,       Case No. 2:19-cv-02544-JAM-DB

                                               16                     Plaintiff,                    INITIAL EX PARTE MOTION TO
                                                                                                    EXTEND TIME FOR SERVICE OF
                                               17   v.                                              COMPLAINT
                                               18   Bankruptcy Estate of DC SOLAR                   Complaint Filed: December 17, 2019
                                                    SOLUTIONS, INC. dba DC SOLAR                    Current Service Deadline:
                                               19   SOLUTIONS MFG, INC. dba DC SOLAR                March 16, 2020
                                                    SOLUTIONS MANUFACTURING, INC., a                Requested Extended Deadline:
                                               20   California corporation; Bankruptcy Estate of    June 15, 2020
                                                    DC SOLAR DISTRIBUTION, INC., a                  Trial Date: None Set
                                               21   California corporation; Bankruptcy Estate of
                                                    DC SOLAR FREEDOM, INC., a California
                                               22   corporation; MATTHEW CARPOFF, an
                                                    individual; LAUREN CARPOFF, an
                                               23   individual; ROBERT V. AMATO and
                                                    PRISCILLA AMATO, husband and wife;
                                               24   ROBERT KARMANN, an individual;
                                                    RONALD J. ROACH, an individual;
                                               25   SEBASTIAN JANO, an individual; STEVE
                                                    WILDE, an individual; PATRICK MOORE,
                                               26   an individual; HALO MANAGEMENT
                                                    SERVICES LLC, a Nevada limited liability
                                               27   company; ALVAREZ & MARSAL
                                                    VALUATION SERVICES, LLC, a
                                               28   Delaware limited liability company; BARRY
                                                                                                1     INITIAL EX PARTE MOTION TO EXTEND
                                                                                                         TIME FOR SERVICE OF COMPLAINT
                                            Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 2 of 8

                                       1   HACKER, an individual; MARCELO
                                           BERMUDEZ, an individual;
                                       2   COHNREZNICK, LLP, a New Jersey
                                           limited liability partnership; SCOTT
                                       3   WENTZ, an individual; RAINA YEE, an
                                           individual; VISTRA INTERNATIONAL
                                       4   EXPANSION (USA) INC., fka RADIUS
                                           GGE (USA), INC., fka HIGH STREET
                                       5   PARTNERS INC., a Maryland corporation;
                                           RADIUS GGE (USA), INC., fka HIGH
                                       6   STREET PARTNERS INC., a Maryland
                                           corporation; MONTAGE SERVICES, INC.,
                                       7   a California corporation; HERITAGE BANK
                                           OF COMMERCE, a California corporation;
                                       8   DIANA KERSHAW, an individual;
                                           CARSON TRAILER, INC., a California
                                       9   corporation; DAVID ENDRES, an
                                           individual; AHERN RENTALS INC., a
                                      10   Nevada corporation; RYAN GUIDRY, an
                                           individual; JULIE MURACO, an individual;
                                      11   PRAEDITIS GROUP LLC, a Delaware
                                           limited liability company; THE STRAUSS
Snell & Wilmer




                                      12   LAW FIRM, LLC, a South Carolina limited
             50 West Liberty Street

             Reno, Nevada 89501




                                           liability company; PETER STRAUSS, an
                 law offices

                   Suite 510




                                      13   individual; PANDA BEAR
                    L.L.P.




                                           INTERNATIONAL, LTD., a Hong Kong
                                      14   corporation; PANDA SOLAR SOLUTIONS
                                           LLC, a Nevada limited liability corporation;
                                      15   DC SOLAR INTERNATIONAL, INC., a
                                           Nevis corporation; BAYSHORE SELECT
                                      16   INSURANCE, a Bahamian Corporation;
                                           CHAMPION SELECT INSURANCE, a
                                      17   Bahamian Corporation; JPLM DYNASTY
                                           TRUST, a Cook Island Trust; BILLIE JEAN
                                      18   TRUST, a Cook Island Trust; SOUTHPAC
                                           INTERNATIONAL, INC., a Cook Islands
                                      19   Corporation,
                                      20                        Defendants.
                                      21          Pursuant to Fed. R. Civ. P. 4(m) and Local Rule 144, Plaintiff Solarmore
                                      22   Management Services, Inc. (“Solarmore” or “Plaintiff”) respectfully requests that the
                                      23   Court enter an order extending the time for Plaintiff to serve summons and the complaint
                                      24   (“Complaint) in this action upon the Defendants by ninety (90) days, through and including
                                      25   June 15, 2020. As set forth below, “good cause” exists to extend the Plaintiff’s deadline to
                                      26   serve the Complaint due to, among other things, the complex nature of this litigation, the
                                      27   ongoing related criminal cases of certain defendants bringing to light new information, and
                                      28                                                2      INITIAL EX PARTE MOTION TO EXTEND
                                                                                                  TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 3 of 8

                                       1   the Plaintiff’s need to amend the Complaint to add that key information and defendants
                                       2   previously subject to tolling agreements. This Motion is supported by the following
                                       3   Memorandum of Points and Authorities, the Declaration of Nathan G. Kanute in Support
                                       4   of Initial Ex Parte Motion to Extend Time for Service of Complaint (the “Affidavit”), filed
                                       5   concurrently herewith, and the entire record in this case.
                                       6                       MEMORANDUM OF POINTS AND AUTHORITIES
                                       7    I.    BACKGROUND
                                       8          1.     The Complaint in this matter was filed on December 17, 2019, out of an
                                       9   abundance of caution due to the potential impending statute(s) of limitation with respect to
                                      10   some of the claims contained therein.
                                      11          2.     As such, Plaintiff was still in the process investigating facts, potential causes
Snell & Wilmer




                                      12   of actions and defendants in relation to this matter.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          3.     Additionally, certain Defendants and potential defendants have and continue
                    L.L.P.




                                      14   to enter into plea agreements in related criminal actions, bringing to light additional
                                      15   information relevant to this matter and Plaintiff’s Complaint and potential additional parties
                                      16   to be added as defendants. See, e.g., United States v. Bayliss, Case No. 2:19-cr-00182-JAM,
                                      17   United States v. Roach, Case No. 2:19-cr-00182-JAM, United States v. Guidry, Case No.
                                      18   2:20-cr-00003-JAM, United States v. Karmann, Case No. 2:19-cr-00222-JAM, United
                                      19   States v. Jeff Carpoff, Case No. 2:20-cr-00017-JAM, and United States v. Paulette Carpoff,
                                      20   Case No. 2:20-cr-00018-JAM.
                                      21          4.     Furthermore, Plaintiff had previously entered into tolling agreements with
                                      22   certain individuals and entities which would have otherwise been named as defendants in
                                      23   this action. Plaintiff has terminated some of those tolling agreements and the tolling period
                                      24   are only recently ending or will be ending soon.
                                      25          5.     Based on all of the foregoing, Plaintiff is in the process of amending the
                                      26   Complaint to add additional Defendants, additional claims, and new facts that are only still
                                      27   coming to light.
                                      28                                                 3         INITIAL EX PARTE MOTION TO EXTEND
                                                                                                      TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 4 of 8

                                       1            6.     On January 13, 2020, this Court entered its Order Requiring Service of
                                       2   Process and Joint Status Report [Dkt. No. 11] (the “Service Order”), ordering, among
                                       3   other things, the Plaintiff to serve the Complaint on the Defendants within ninety (90) days
                                       4   of the date it was filed.
                                       5            7.     Accordingly, the current deadline for the Plaintiff to serve the Complaint is
                                       6   March 16, 2020.
                                       7            8.     To date, and for the reasons set forth above, the Complaint has not yet been
                                       8   served on any Defendant in this case.
                                       9   II.      ARGUMENT
                                      10            Fed. R. Civ. P. 4(m) (as well as this Court’s Service Order) requires that a complaint
                                      11   be served within ninety (90) days of filing, but allows for that time to be extended upon a
Snell & Wilmer




                                      12   showing of good cause. See Fed. R. Civ. P. 4(m). Whether good cause for delay has been
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   shown is determined on a case by case basis. In re Sheehan, 253 F.3d 507, 512 (9th Cir.
                    L.L.P.




                                      14   2001).
                                      15            Here, good cause exists under Rule 4(m) to extend the time for Plaintiff to serve the
                                      16   Complaint, for several reasons. First, this action is highly complex, both legally and
                                      17   factually. The Complaint names forty (40) Defendants and contains over fifty (50) pages
                                      18   of allegations and claims. Plaintiff believes that the fraud occurring spans nearly a decade
                                      19   and involves a number of parties who were either directly involved in the fraud or aided the
                                      20   fraud.    Second, certain Defendants and potential defendants have entered into plea
                                      21   agreements in no less than six (6) related criminal actions pending before this Court, all in
                                      22   connection with the acts detailed in and underlying the Plaintiff’s Complaint, with more
                                      23   expected in the future. With each plea agreement that is filed, Plaintiff learns of new facts
                                      24   or new parties that Plaintiff will want to include in this litigation. Third, prior to filing the
                                      25   Complaint, the Plaintiff entered into tolling agreements with certain individuals and/or
                                      26   entities who would have otherwise been named in the Complaint. Plaintiff had to give
                                      27

                                      28                                                  4       INITIAL EX PARTE MOTION TO EXTEND
                                                                                                     TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 5 of 8

                                       1   notice to terminate a number of those agreements. Those tolling periods have only recently
                                       2   been terminated or will be terminating soon.
                                       3          Accordingly, and due to the ongoing factual investigation related to this case, the
                                       4   Plaintiff plans to amend its Complaint in the very near future to add additional defendants
                                       5   and causes of action. Plaintiff has not served the Defendants with the Complaint given its
                                       6   intention to file an amended complaint and the time and expense to serve the Complaint on
                                       7   forty (40) Defendants, then serve the amended pleading as well. Additionally, if the
                                       8   Complaint had been served, Defendants’ deadlines for filing responsive pleadings would
                                       9   have started to run. It would have been inefficient to have Defendants start responding to a
                                      10   pleading that was going to be amended.
                                      11          Plaintiff had hoped that it would be able to amend the Complaint and serve the
Snell & Wilmer




                                      12   Defendants in advance of the March 16th deadline. Given the foregoing issues, in particular
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   the plea agreements that continue to be filed in the related criminal actions, that has not
                    L.L.P.




                                      14   proven possible. In fact, there is a change of plea hearing that is not set until March 31,
                                      15   2020. Plaintiff expects that additional facts will be admitted through that plea that Plaintiff
                                      16   would want to include in an amended complaint.
                                      17          Plaintiff is informed and believes that, even though the Complaint has not been
                                      18   served, many, if not most, of the Defendants to this case have knowledge of the Complaint,
                                      19   and would not be prejudiced by an extension of time for service. Indeed, most Defendants
                                      20   would likely prefer to wait to be served until the Complaint has been amended, thereby
                                      21   avoiding multiple rounds of response and/or motion practice. Moreover, Plaintiff could be
                                      22   severely prejudiced if the Complaint were dismissed. Notably, the Plaintiff filed the
                                      23   Complaint at the time it did out of an abundance of caution, in order to avoid the potential
                                      24   lapse of statute(s) of limitations with respect to certain claims in the Complaint. The Ninth
                                      25   Circuit has held that “relief under Rule 4(m) may be justified, for example, if the applicable
                                      26   statute of limitations would bar the re-filed action.” Lemoge v. United States, 587 F.3d
                                      27

                                      28                                                  5      INITIAL EX PARTE MOTION TO EXTEND
                                                                                                    TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 6 of 8

                                       1   1188, 1195 (9th Cir. 2009) (citations omitted). As such, the Court should extend Plaintiff’s
                                       2   deadline to serve the Complaint for good cause under Rule 4(m).
                                       3          Alternatively, even if this Court cannot find “good cause” as set forth in Rule 4(m)
                                       4   to extend the time for Plaintiff to serve the Complaint, it may still extend the deadline in its
                                       5   discretion. Sheehan, 253 F.3d at 512; see also United States v. 2,164 Watches, More or
                                       6   Less Bearing a Registered Trademark of Guess?, Inc., 366 F.3d 767, 772 (9th Cir. 2004)
                                       7   (even in the absence of good cause, a court may still extend the time for service in its
                                       8   discretion); Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir. 2006) (courts have broad
                                       9   discretion to extend time for service). District courts may consider factors such as a statute
                                      10   of limitations bar, prejudice to defendant, actual notice, and eventual service. Williams, 473
                                      11   F.3d at 1041. Here, as stated above, there is a potential statute of limitations bar, the
Snell & Wilmer




                                      12   Defendants (most of whom have actual notice of this action) will not be prejudiced, and
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Plaintiff plans to soon file and serve an amended complaint. As stated by this Court in
                    L.L.P.




                                      14   Arcure v. California Dept. of Developmental Services, “dismissing without prejudice
                                      15   Plaintiffs’ complaint and allowing Plaintiffs to refile their complaint would risk wasting the
                                      16   resources of this Court.” 2014 WL 346612, *3 (E.D. Cal. Jan. 30, 2014) (motion to dismiss
                                      17   complaint as untimely served denied where defendants did not show they had or would
                                      18   suffer prejudice as result of delayed service). Therefore, if not for good cause, the Court
                                      19   should extend the deadline for service in its discretion.
                                      20   III.   CONCLUSION
                                      21          Based on the foregoing, the Plaintiff respectfully requests that the Court enter an
                                      22   order granting this Motion and extending the time for the Plaintiff to serve its Complaint on
                                      23   the Defendants, through and including June 15, 2020. A proposed form of order is attached
                                      24   hereto as Exhibit 1 and has been lodged on this date.
                                      25

                                      26

                                      27

                                      28                                                  6       INITIAL EX PARTE MOTION TO EXTEND
                                                                                                     TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 7 of 8

                                       1
                                           DATED: March 3, 2020
                                       2
                                                                                      SNELL & WILMER L.L.P.
                                       3
                                                                                   By: /s/ Nathan G. Kanute
                                       4                                              Nathan G. Kanute
                                                                                      50 W. Liberty Street, Suite 510
                                       5                                              Reno, NV 89501
                                       6                                               Don Bivens (admitted pro hac vice)
                                                                                       Donald L. Gaffney (admitted pro hac
                                       7                                               vice)
                                                                                       One Arizona Center, Suite 1900
                                       8                                               400 East Van Buren Street
                                                                                       Phoenix, AZ 85004-2202
                                       9                                               Attorneys for Plaintiff
                                      10

                                      11
Snell & Wilmer




                                      12
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13
                    L.L.P.




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                       7        INITIAL EX PARTE MOTION TO EXTEND
                                                                                           TIME FOR SERVICE OF COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 17 Filed 03/03/20 Page 8 of 8

                                       1
                                                                                 PROOF OF SERVICE
                                       2

                                       3          I, Kelley Nestuk, declare as follows:

                                       4          I am employed in Orange County, Costa Mesa, California. I am over the age of eighteen

                                       5   years and not a party to this action. My business address is Snell & Wilmer L.L.P., 600 Anton

                                       6   Blvd., Suite 1400, Costa Mesa, California, 92626. On March 3, 2020, I served the within:

                                       7   INITIAL EX PARTE MOTION TO EXTEND TIME FOR SERVICE OF
                                       8   COMPLAINT
                                       9   on the interested parties in this action addressed as follows:

                                      10

                                      11
                                            :        (BY ELECTRONIC MAIL) By transmitting such document(s) electronically via the
Snell & Wilmer




                                                      Eastern District of California’s CM/ECF system, to the persons at the electronic mail
                                      12              addresses listed above.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13
                    L.L.P.




                                                  I declare under penalty of perjury under the laws of the United States that the foregoing is
                                      14   true and correct and that this declaration was executed on March 3, 2020, at Costa Mesa, California.
                                      15

                                      16                                                                      /s/ Kelley Nestuk
                                                                                                                Kelley Nestuk
                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                                     8        INITIAL EX PARTE MOTION TO EXTEND
                                                                                                         TIME FOR SERVICE OF COMPLAINT
